Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is entered into as of 1st day
of July, 2009, by and between eLandia International Inc., a Delaware corporation
(“Purchaser”) and Jorge Enrique Alvarado Amado, an individual (the “Seller”).
Purchaser and Seller may hereinafter be referred to individually as a “Party”
and collectively as the “Parties.”

Recitals

A. The Parties are executing and delivering this Agreement in reliance upon the
exemptions from registration provided by Regulation D (“Regulation D”)
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act and/or Section 4(1) of the Securities Act.

B. Upon the terms and conditions of this Agreement, Purchaser has agreed to
purchase, and Seller wishes to issue and sell to Purchaser, 3,000,000 common
membership units (the “Common Units”) of Elandia/Desca Holdings LLC, a Delaware
limited liability company (the “Company”), the terms of which are as set forth
in the Limited Liability Company Agreement of the Company, as amended (the “LLC
Agreement”).

Operative Terms

In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows.

Section 1. Definitions.

“AAA” has the meaning set forth in Section 8(t)(i).

“Additional Note” has the meaning set forth in Section 2(f).

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and attorneys’ fees and expenses; provided, however,
that the term “Adverse Consequences” shall exclude punitive, special or
consequential damages.

“Adjustment” has the meaning set forth in Section 2(h)(i).

“Adjustment Date Balance Sheet” has the meaning set forth in Section 2(h)(ii).

“Adjustment Date Net Asset Value” has the meaning set forth in Section 2(h)(i).

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act, 17 C.F.R. 240.12b-2 (2006).



--------------------------------------------------------------------------------

“Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of state,
local or foreign law.

“Agreed Amount” has the meaning set forth in Section 6(e)(iii).

“Agreement” has the meaning set forth in the Preface.

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

“Business Day” means any day except a Saturday, Sunday or other day in which
federal banking institutions in the United States of America or banking
institutions in Miami, Florida are authorized by law or regulation to close.

“Change in Control” with respect to Purchaser, means any of the following: (i) a
sale of all or substantially all of the assets of Purchaser; (ii) the
acquisition of more than 50% of the capital stock of Purchaser (with all classes
or series thereof treated as a single class) by any Person or group of Persons;
(iii) a reorganization of Purchaser whereby the holders of capital stock of
Purchaser receive stock or equity interests in another company (other than a
subsidiary of Purchaser), a merger of Purchaser with another company whereby
there is a 50% or greater change in the ownership of the capital stock of
Purchaser as a result of such merger, or any other transaction in which
Purchaser (other than as the parent corporation) is consolidated for federal
income tax purposes or is eligible to be consolidated for federal income tax
purposes with another corporation; or (iv) a public announcement that any person
has acquired or has the right to acquire beneficial ownership of more than 50%
of the then-outstanding capital stock of Purchaser, for purposes hereof the
terms “person” and “beneficial ownership” shall have the meanings provided in
Section 13(d) of the Securities and Exchange Act of 1934, as amended, or related
rules promulgated by the Commission, or the commencement of or public
announcement of an intention to make a tender offer or exchange offer for more
than 50% of the then outstanding membership units; provided, however, that a
Change of Control shall expressly not include (x) any consolidation or merger
effected exclusively to change the domicile of Purchaser, or (y) any transaction
or series of transactions principally for bona fide equity financing purposes.

“Cisco” has the meaning set forth in Section 2(d)(i)(F).

“Cisco Agreement” has the meaning set forth in Section 2(d)(i)(F).

“Cisco Estoppel and Waiver” has the meaning set forth in Section 2(d)(i)(F).

“Claim” has the meaning set forth in Section 6(e).

“Claim Certificate” has the meaning set forth in Section 6(e)(i).

“Closing” has the meaning set forth in Section 2(c).

 

2



--------------------------------------------------------------------------------

“Closing Balance Sheet” means the Company’s unaudited consolidated balance sheet
as of and for the five months ended May 31, 2009.

“Closing Date” has the meaning set forth in Section 2(c).

“Closing Date Financial Information” has the meaning set forth in
Section 2(h)(i).

“Closing Date Net Assets” has the meaning set forth in Section 2(h)(i).

“Closing Payment” has the meaning set forth in Section 2(b)(i).

“Closing Shares” has the meaning set forth in Section 2(b)(iii).

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” has the meaning set forth in Recital A.

“Commission Filings” has the meaning set forth in Section 3(e).

“Common Units” has the meaning set forth in Recital B.

“Company” has the meaning set forth in Recital B.

“Competing Business” has the meaning set forth in Section 4(m).

“Confidential Information” has the meaning set forth in Section 7.

“Contingent Consideration” has the meaning set forth in Section 2(f).

“Contingent Consideration Statement” has the meaning set forth in Section 2(f).

“Contract” means any contract, open order, lease or other agreement (whether
written or oral and whether express or implied) to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
or any of its assets is otherwise legally bound, including without limitation,
all distributor, sales representative and dealer agreements, contract
manufacturing agreements, other outsourcing agreements, purchase and supply
contracts, loan agreements and related agreements and documents, leases,
maintenance contracts, license agreements, royalty agreements, works for hire or
works made for hire agreements, government contracts, partnering agreements,
indebtedness instruments, letters of credit, performance bonds, currency
contracts, agreements with respect to guaranties, suretyships, covenants not to
compete, confidentiality or indemnification agreements by or for the benefit of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is bound, purchase and sale orders and all other contracts and
agreements whatsoever, and all amendments relating to any of the foregoing.

“Disclosure Schedule” has the meaning set forth in Section 4.

 

3



--------------------------------------------------------------------------------

“EBITDA” shall mean the Company’s earning before interest, taxes, depreciation
and amortization, as determined by the Company’s independent certified public
accountants and based on the Company’s audited financial statements.

“eLandia Common Stock” has the meaning set forth in Section 2(b).

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other employee benefit plan, program or
arrangement of any kind.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

“Employment Agreement” has the meaning set forth in Section 2(d)(i)(C).

“Environmental, Health, and Safety Requirements” shall mean, as amended and as
now and hereafter in effect, all federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company for purposes of Code Section 414.

“Escrow Agent” means Carlton Fields, P.A.

“Escrow Agreement” means the Escrow Agreement by and among Purchaser, Seller and
the Escrow Agent, in the form attached hereto as Exhibit A.

“Escrow Fund” has the meaning set forth in Section 2(g).

“Escrowed Shares” has the meaning set forth in Section 2(b)(iii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Family” means (i) the individual, (ii) the individual’s spouse and former
spouses, (iii) any other natural person who is related to the individual or the
individual’s spouse within the second degree, and (iv) any other natural person
who resides with such individual.

“Fiduciary” has the meaning set forth in ERISA Section 3(21).

 

4



--------------------------------------------------------------------------------

“Final Adjustment Date Balance Sheet Date” has the meaning set forth in
Section 2(h)(ii).

“Final Contingent Consideration Determination Date” has the meaning set forth in
Section 2(f).

“Final Decision” has the meaning set forth in Section 6(e)(v).

“Free Operating Cash Flows” shall mean the Company’s EBITDA less capital
expenditures for any given period.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Indemnified Party” has the meaning set forth in Section 6(d)(i).

“Indemnifying Party” has the meaning set forth in Section 6(d)(i).

“Intellectual Property” means:

(i) all trademarks (registered or unregistered), service marks, brand names,
trade names, domain names, certification marks, trade dress, assumed names,
other indications of origin and the goodwill associated therewith, and all
registrations or applications for registration thereof in any jurisdiction,
including any extension, modification or renewal of any such registration or
application;

(ii) all patents, patent applications, continuations, continuations-in-part,
divisionals and foreign counterparts in any jurisdiction;

(iii) all copyrights, database rights and moral rights in both published works
and unpublished works, including all such rights in software, user and training
manuals, marketing and promotional materials, internal reports, business plans
and any other writings, expressions, mask works, firmware and videos, whether
copyrighted, copyrightable or not, and all registrations or applications for
registration of copyrights thereof and any renewals or extensions thereof in any
jurisdiction;

(iv) trade secret and confidential information, and rights in any jurisdiction
to limit the use or disclosure thereof by a third party, including such rights
in inventions, discoveries and ideas, whether patented, patentable or not in any
jurisdiction (and whether or not reduced to practice), know-how, customer lists,
technical information, proprietary information, technologies, processes and
formulae, software, data, plans, drawings and blue prints, whether tangible or
intangible and whether stored, compiled, or memorialized physically,
electronically, photographically or otherwise; and

(v) any similar intellectual property or proprietary rights similar to any of
the foregoing, licenses, immunities, covenants not to sue and the like relating
to the foregoing, and any claims or causes of action arising out of or related
to any infringement, misuse or misappropriation of any of the foregoing.

 

5



--------------------------------------------------------------------------------

“Knowledge” means the actual knowledge of the Person in question after
reasonable investigation.

“Liability” or “Liabilities” means any liability or obligation of whatever kind
or nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest.

“LLC Agreement” has the meaning set forth in Recital B.

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of the Company and its Subsidiaries, taken as
a whole, or to the ability of Seller or the Company to consummate timely the
transactions contemplated hereby (regardless of whether or not such adverse
effect or change can be or has been cured at any time or whether Purchaser has
knowledge of such effect or change on the date hereof), including any adverse
change, event, development, or effect arising from or relating to (a) general
business or economic conditions, including such conditions related to the
business of the Company or any of its Subsidiaries, (b) national or
international political or social conditions, including the engagement by the
United States in hostilities (other than the current hostilities in Iraq and
Afghanistan), whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (c) financial, banking, or securities markets (including any suspension
of trading in, or limitation on prices for, securities on the New York Stock
Exchange, American Stock Exchange, or Nasdaq Stock Market for a period in excess
of three hours or any decline of either the Dow Jones Industrial Average or the
Standard & Poor’s Index of 500 Industrial Companies by an amount in excess of
15% measured from the close of business on the date hereof), (d) changes in
GAAP, and (e) changes in laws, rules, regulations, orders, or other binding
directives issued by any governmental entity.

“Material Interest” means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of voting securities or other voting
interests representing at least 1% of the outstanding voting power of a Person
or equity securities or other equity interests representing at least 1% of the
outstanding equity securities in a Person.

“Net Assets” means the total tangible assets of the Company and its Subsidiaries
as set forth in the Closing Balance Sheet adjusted as to remove the effects, if
any, caused by any of the following: (A) any change resulting from a change in
GAAP; (B) any change resulting from a change of an accounting policy, practice,
procedure, allocation method or estimation technique from that followed in
preparing the Closing Balance Sheet; (C) any extraordinary or non-recurring
gains or any transactions not in the ordinary course of business consistent with
past practices of the Company; (D) any corrections relating to mathematical
mistakes, mistakes in the application of accounting principles, or oversight or
misuse of facts that existed at the date of the Closing Balance Sheet and

 

6



--------------------------------------------------------------------------------

affected the determination of any amounts in the Closing Balance Sheet; and
(E) any change in the amount of the Company’s reserves for the Business from the
amounts of the reserves reflected in the Closing Balance Sheet. For all purposes
of this Agreement, reserves shall be deemed to include (without limitation)
balance sheet reserves whether related to accounts receivable, billed or
unbilled, contracts in process, inventories, fixed assets or any other assets of
the Company, regardless of whether any such reserve is recorded as an offset to
such asset’s carrying value or is included as an accrued liability in the
Closing Balance Sheet.

“Non-Compete Agreement” has the meaning set forth in Section 2(d)(i)(D).

“Note” has the meaning set forth in Section 2(b)(ii).

“Notice of Disagreement” has the meaning set forth in Section 2(f).

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Party” or “Parties” has the meaning set forth in the Preface.

“Performance Targets” means the EBITDA targets for the Company as established on
an annual basis by the board of managers of the Company, in its sole and
absolute discretion; the Performance Targets for 2009 are set forth in Exhibit B
attached hereto.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or any other business entity, or a governmental
entity (or any department, agency, or political subdivision thereof).

“Primary Seller Documents” has the meaning set forth in Section 4(a).

“Prospectus” has the meaning set forth in Section 5(d).

“Purchase Price” has the meaning set forth in Section 2(b).

“Purchaser” has the meaning set forth in the Preface.

“Purchaser Financials” has the meaning set forth in Section 3(f).

“Purchaser Indemnification Deductible” has the meaning set forth in
Section 6(f)(ii)(A).

“Purchaser Indemnified Parties” has the meaning set forth in Section 6(b).

“Purchaser Material Adverse Effect” or “Purchaser Material Adverse Change” means
any effect or change that would be (or could reasonably be expected to be)
materially adverse to the business, assets, condition (financial or otherwise),
operating results, operations, or business prospects of the Purchaser and its
Subsidiaries, taken as a whole, or to the ability of the Purchaser to consummate
timely the transactions contemplated hereby (regardless of whether or not such
adverse effect or change can be or has been cured at any time or whether the
other parties hereto have knowledge of such effect or change on the date
hereof).

 

7



--------------------------------------------------------------------------------

“Regulation D” has the meaning set forth in Recital A.

“Related Person” means, (i) with respect to a particular individual, (a) each
other member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s Family; (c) any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and (d) any Person with respect to which such individual or one or more members
of such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity); (ii) with respect to a specified Person
other than an individual, (a) any Person that directly or indirectly controls,
is directly or indirectly controlled by, or is directly or indirectly under
common control with such specified Person; (b) any Person that holds a Material
Interest in such specified Person; (c) each Person that serves as a director,
officer, partner, executor, or trustee of such specified Person (or in a similar
capacity); (d) any Person in which such specified Person holds a Material
Interest; (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and (f) any Related
Person of any individual described in clause (b) or (c).

“Related Proceeding” has the meaning set forth in Section 8(p).

“Representatives” means, (i) as it relates to the Company, (A) the Company’s
officers, managers, members, employees, Affiliates, attorneys, advisors,
accountants, agents and representatives, and (B) the officers, directors,
managers, shareholders, members, employees, affiliates, attorneys, advisors,
accountants, agents and representatives of the Company’s Subsidiaries, and
(ii) as it relates to Seller, his Family, employees, Affiliates, attorneys,
advisors, accountants, agents and representatives.

“Required Payment” has the meaning set forth in Section 6(g)(ii).

“Rule 144” has the meaning set forth in Section 4(p).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the Preface.

“Seller Indemnification Deductible” has the meaning set forth in
Section 6(f)(i)(A).

“Series A Preferred Units” means the Series A Preferred Membership Units of the
Company.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof or
(ii) if a limited liability company, partnership, association, or other business
entity (other than a corporation), a majority of

 

8



--------------------------------------------------------------------------------

the partnership or other similar ownership interests thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof and for this purpose, a
Person or Persons own a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Claim” has the meaning set forth in Section 6(d)(i).

“Treasury Regulations” shall mean the treasury regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

Section 2. Purchase and Sale; Use of Proceeds.

(a) Purchase of Common Units. Subject to the terms and conditions in this
Agreement, Purchaser hereby agrees to purchase from Seller, and Seller hereby
agrees to sell to Purchaser an aggregate of 3,000,000 Common Units in such
amounts and for the consideration set forth in Section 2(b) below.

(b) Amount of Common Units Purchased; Purchase Price. Purchaser shall purchase,
and Seller shall sell, 3,000,000 Common Units, which comprises 30.00% of the
total issued and outstanding units of the Company, for the purchase price of US
$1,000,000 cash plus shares of the common stock of Purchaser, par value $0.00001
per share (the “eLandia Common Stock”), payable at the Closing as follows
(“Purchase Price”):

(i) $500,000 payable to Seller by wire transfer of immediately available funds
(the “Closing Payment”);

(ii) $500,000 to be evidenced by an unsecured promissory note, bearing interest
at 6% per annum, in the form of Exhibit C-1 attached hereto, executed by
Purchaser and payable on July 1, 2010 (the “Note”); and

 

9



--------------------------------------------------------------------------------

(iii) 2,500,000 shares of eLandia Common Stock of which (A) one-half ( 1/2) of
such shares (or 1,250,000 shares) shall be deposited with the Escrow Agent and
shall be held and released in accordance with the terms of an escrow agreement
to be entered into by Purchaser, Seller and the Escrow Agent (the “Escrow
Agreement”) and such shares shall constitute part of the Escrow Fund (the
“Escrowed Shares”); and (B) one-half ( 1/2) of such shares (or 1,250,000 shares)
shall be issued to Seller at Closing (the “Closing Shares”).

(c) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall be effective as the date hereof, or such other date as
Purchaser and the Company may mutually determine (the “Closing Date”), and shall
occur in accordance with the terms of an escrow closing letter to be executed by
the Parties simultaneously herewith.

(d) Deliveries at Closing.

(i) At the Closing, Seller will deliver to Purchaser or Escrow Agent, as the
case may be, the following items:

(A) one or more membership certificates evidencing the 3,000,000 Common Units
duly endorsed in blank or accompanied by irrevocable assignments duly endorsed
in blank and sufficient to transfer the Common Units to Purchaser free and clear
of all Liens; and

(B) the executed Escrow Agreement to Purchaser and Escrow Agent;

(C) the executed amended and restated employment agreement in the form attached
hereto as Exhibit D (the “Employment Agreement”);

(D) the executed amended and restated non-compete and non-solicitation agreement
in the form attached hereto as Exhibit E (the “Non-Compete Agreement”);

(E) the executed termination and release agreement in the form attached hereto
as Exhibit F (the “Termination Agreement”);

(F) Seller shall use best efforts to obtain an estoppel and waiver letter (the
“Cisco Estoppel and Waiver”), in the form and content acceptable to Purchaser,
from Cisco Systems, Inc. (“Cisco”), which shall include (i) consent to the
transactions contemplated by this Agreement, (ii) a waiver of Cisco’s right to
terminate that certain LATAM Systems Integrator Agreement dated as of
February 14, 2005 by and between Cisco and the Company (the “Cisco Agreement”)
upon the occurrence of a change in control of the Company, and (iii) a
representation that the Company and its Subsidiaries are not in breach or
default of the terms and conditions of the Cisco Agreement, executed by Cisco;
and

(G) such other instruments and documents required to effect the transactions
contemplated hereby.

 

10



--------------------------------------------------------------------------------

(ii) At the Closing, Purchaser will deliver to Seller or Escrow Agent, as the
case may be, the following items:

(A) the Closing Payment in the manner required under Section 2(b)(i) above;

(B) the Note;

(C) one or more stock certificates evidencing the Closing Shares;

(D) one or more stock certificates evidencing 1,250,000 shares of eLandia Common
Stock to be held by the Escrow Agent under the Escrow Agreement;

(E) the executed Escrow Agreement to Seller and Escrow Agent;

(F) the executed Termination Agreement;

(G) a certified copy of resolutions of the Board of Directors of Purchaser
approving the transactions contemplated hereby; and

(H) such other instruments and documents required to effect the transactions
contemplated hereby.

(e) Allocation. The Parties agree to allocate the Purchase Price (and all other
capitalizable costs) among the Company and the Subsidiaries for all purposes
(including financial accounting and Tax purposes) in accordance with the
allocation schedule attached hereto as Schedule 2(e). Purchaser and Seller and
their Affiliates shall report and file Tax Returns (including, but not limited
to Internal Revenue Service Form 8594) in all respects and for all purposes
consistent with such allocation. Neither Purchaser nor Seller shall take any
position (whether in audits, tax returns or otherwise) that is inconsistent with
such allocation unless required to do so by applicable law.

(f) Contingent Consideration. In addition to the Purchase Price, and as
additional consideration for the sale of the Common Units, Purchaser shall be
required to pay to Seller certain contingent consideration (the “Contingent
Consideration”) in the event the Company achieves the Performance Targets set
forth in Exhibit B attached hereto. In this regard (and provided Seller has not
breached his agreements hereunder or under any of the Seller Primary Documents),
Purchaser agrees to fund the amounts committed to the Company in accordance with
the 2009 operating plan for the Company attached hereto as Schedule 2(f)(1). The
aggregate amount of the Contingent Consideration shall be, at Seller’s option
(1) up to an additional 5,000,000 restricted shares of eLandia Common Stock,
(2) payment of up to a potential $8,000,000 in cash to be evidenced by
additional non-interest bearing promissory note in the form of Exhibit C-2
attached hereto (the “Additional Note”), or (3) payment of 50% of the Contingent
Consideration in additional shares of eLandia Common Stock and 50% of the
Contingent Consideration with an Additional Note. On or before September 15,
2009, Seller shall make an irrevocable election to receive the Additional Note,
shares of eLandia Common Stock or a

 

11



--------------------------------------------------------------------------------

combination thereof (as described in the preceding sentence) in satisfaction of
any Contingent Consideration that he may be entitled to hereunder. In the event
Seller does not make said irrevocable election by September 15, 2009, 11:00p.m.
EST, the Company, at its discretion, shall make said election on behalf of
Seller. If Seller elects to receive the Contingent Consideration solely in the
form of an Additional Note, then Seller shall be required to terminate his
employment arrangement with the Company on or prior to December 31, 2009. Such
termination shall not trigger the payment of any of the severance benefits set
forth in the Employment Agreement. Upon such termination, Seller shall provide
the transition assistance required by Section 5(f), below, during the first
quarter of 2010. If the Company’s results from operations in 2009 achieve the
Performance Targets, Purchaser shall, within 10 days of the Final Contingent
Consideration Determination Date, either: (i) execute and deliver to Seller the
Additional Note; (ii) issue, in the name of Seller, up to the additional
5,000,000 shares of eLandia Common Stock and deliver such shares into escrow,
subject to the provisions of the Escrow Agreement; or (iii) issue shares of
eLandia Common Stock and an Additional Note, on a 50%/50% basis, as provided
above. Subject to the terms of the Escrow Agreement (if shares) or the terms of
the Additional Note, eight (8) semi-annual distributions of Contingent
Consideration shall be made to Seller until the entire amount of Contingent
Consideration has been paid. Unless there is a dispute as to whether the
Performance Targets have been achieved, the eight (8) distributions shall be due
on July 1 and December 31 of each year commencing on July 1, 2010. The
determination of whether the Performance Targets have been achieved, shall be
made by the independent certified public accountants regularly used by the
Company. Promptly (but in no event later than 15 days) after March 31, 2010,
Purchaser shall prepare and deliver to the Seller its determination as to
whether the Performance Targets were achieved (the “Contingent Consideration
Statement”). During the 20 days immediately following receipt of the Contingent
Consideration Statement by the Seller, the Seller shall be entitled to review
the Contingent Consideration Statement and any working papers, trial balances
and similar materials relating to the preparation of the Contingent
Consideration Statement. The Contingent Consideration Statement shall become
final and binding upon the parties on the 20th day following delivery thereof
unless the Seller gives written notice to the Purchaser of his disagreement with
the Contingent Consideration Statement (a “Notice of Disagreement”) prior to
such date. Any Notice of Disagreement shall specify in reasonable detail the
nature of any disagreement so asserted and the reasons therefor. If a timely
Notice of Disagreement is received by the Purchaser with respect to the
Contingent Consideration Statement, then the Contingent Consideration Statement
(as it may be revised in accordance with clause (A) or (B) below), shall become
final and binding upon the parties on the earlier of (A) the date the Purchaser
and the Seller resolve in writing any differences they have with respect to any
matter specified in a Notice of Disagreement, or (B) the date any matters in
dispute are finally resolved in writing by the neutral accounting firm in the
manner described below (the date on which the Contingent Consideration Statement
so becomes final and binding being hereinafter referred to as the “Final
Contingent Consideration Determination Date”). During the 30 days immediately
following the delivery of any Notice of Disagreement, the Purchaser and the
Seller shall seek in good faith to resolve any differences which they may have
with respect to any matter specified in such Notice of Disagreement. At the end
of such 30 day period, the Seller and the Purchaser shall submit to a neutral
accounting firm for review and resolution any and all matters which remain in
dispute and which were included in any Notice of Disagreement (it being
understood that the neutral accounting firm shall act as an arbitrator to
determine, based solely on presentations by the Purchaser and the Seller

 

12



--------------------------------------------------------------------------------

(and not by independent review), only those matters which remain in dispute),
and the neutral accounting firm shall reach a final, conclusive resolution of
all matters which remain in dispute, which final resolution shall be binding
upon the parties and not subject to collateral attack for any reason. The
“neutral accounting firm” shall be mutually selected by the Purchaser and the
Seller and shall be a nationally recognized independent public accounting firm.
Each party shall pay its or his own costs and expenses incurred in connection
with the resolution of any disputes; provided, however, that the fees and
expenses of the neutral accounting firm shall be borne as follows: (i) if the
neutral accounting firm resolves all of the remaining objections in favor of the
Purchaser, the Seller will be responsible for all of the fees and expenses of
the neutral accounting firm; and (ii) if the neutral accounting firm resolves
all of the remaining objections in favor of the Seller, the Purchaser will be
responsible for all of the fees and expenses of the neutral accounting firm.

Notwithstanding the payment schedule set forth above with respect to the eight
(8) semi-annual distributions of Contingent Consideration,

(A) in the event the Company achieves or exceeds the Free Operating Cash Flow
targets set forth in Schedule 2(f)(2) attached hereto, then such payments of
Contingent Consideration shall be accelerated by one (1) year for each year in
which the Company achieves or exceeds such targets; provided, however, that no
such acceleration shall apply (notwithstanding the achievement of the Free
Operating Cash Flow targets), if Purchaser elects to receive the Contingent
Consideration solely in the form of an Additional Note; and

(B) Any Contingent Consideration in the form of shares of eLandia Common Stock
shall be accelerated, paid and delivered to Seller upon a Change in Control of
Purchaser; provided, no such acceleration shall be applicable to any Contingent
Consideration in the form of an Additional Note.

In determining whether the Performance Targets have been achieved for purposes
of the Contingent Consideration, any devaluation to the accounts receivable or
other indebtedness or amounts due to the Company (including, without limitation,
the Company’s VAT receivable arising from its Venezuela or other Latin American
operations) resulting from any currency exchange risk (i.e., CADIVI) shall be
deemed a charge to EBITDA.

(g) Escrow Fund. The Escrowed Shares of eLandia Common Stock constituting part
of the Purchase Price as well as any additional shares of eLandia Common Stock
constituting amounts of Contingent Consideration, if any, shall be deposited
with the Escrow Agent and shall be held and released in accordance with the
terms of the Escrow Agreement. All such shares of eLandia Common Stock deposited
into escrow shall be referred to herein as the “Escrow Fund.” All amounts
comprising the Escrow Fund shall be available to satisfy any Claim for
indemnification by Purchaser hereunder. The Escrow Agreement shall provide,
among other things, that the amounts constituting the Escrow Fund shall be
released from time to time in accordance with the terms thereof; provided,
however, that in the event of any Claim for indemnification by Purchaser
hereunder, no portion of the Escrow Fund representing the maximum amount of such
Claim shall be released from the Escrow Fund until the final, non-appealable
resolution of

 

13



--------------------------------------------------------------------------------

any such indemnification Claim. In the event of any breach by Seller of the
non-compete covenants set forth in the Non-Compete Agreement, in addition to all
other remedies available to Purchaser and the Company, Seller will immediately
forfeit all rights to any Contingent Consideration held pursuant to the Escrow
Agreement and such consideration shall be returned to Purchaser. In addition,
the Note and any Additional Note shall be subject to any set-off as provided
thereunder for a breach of any of the Primary Seller Documents and as provided
in Section 6, below.

(h) Post-Closing Adjustment.

(i) Attached as Exhibit G hereto is the Closing Balance Sheet, which the Parties
agree represents the unaudited balance sheet of the Company and its Subsidiaries
as of immediately prior to the Closing which accurately presents the Net Assets
as at the Closing Date (the “Closing Date Net Assets”). The Purchase Price shall
be reduced (the “Adjustment”), in accordance with the procedure set forth in
this Section. The value of the Closing Date Net Assets shall be recalculated as
of June 30, 2010 (the “Adjustment Date Net Asset Value”). For purposes of
clarification, only those items set forth in the Closing Balance Sheet shall be
evaluated in determining the Adjustment Date Net Asset Value. The Closing
Balance Sheet is referred to collectively as the “Closing Date Financial
Information.”

(ii) Within twenty-five (25) days after June 30, 2010, Purchaser shall cause to
be prepared and shall deliver to Seller an unaudited balance sheet of the
Company and its Subsidiaries for the period ended June 30, 2010 (the “Adjustment
Date Balance Sheet”), prepared by the independent certified public accountant
then regularly used by the Company. Such Adjustment Date Balance Sheet shall be
prepared in accordance with GAAP. During the 20 days immediately following
receipt of the Adjustment Date Balance Sheet by the Seller, the Seller shall be
entitled to review the Adjustment Date Balance Sheet and any working papers,
trial balances and similar materials relating to the preparation of the
Adjustment Date Balance Sheet. The Adjustment Date Balance Sheet shall become
final and binding upon the parties on the 20th day following delivery thereof
unless the Seller provides a Notice of Disagreement to Purchaser of his
disagreement with the Adjustment Date Balance Sheet prior to such date. Any
Notice of Disagreement shall specify in reasonable detail the nature of any
disagreement so asserted and the reasons therefor. If a timely Notice of
Disagreement is received by the Purchaser with respect to the Adjustment Date
Balance Sheet, then the Adjustment Date Balance Sheet (as it may be revised in
accordance with clause (A) or (B) below), shall become final and binding upon
the parties on the earlier of (A) the date the Purchaser and the Seller resolve
in writing any differences they have with respect to any matter specified in a
Notice of Disagreement, or (B) the date any matters in dispute are finally
resolved in writing by the neutral accounting firm in the manner described below
(the date on which the Adjustment Date Balance Sheet so becomes final and
binding being hereinafter referred to as the “Final Adjustment Date Balance
Sheet Date”). During the 30 days immediately following the delivery of any
Notice of Disagreement, the Purchaser and the Seller shall seek in good faith to
resolve any differences which they may have with respect to any matter specified
in such Notice of Disagreement. At the end of such 30 day period, the Seller and
the Purchaser shall submit to a neutral accounting firm for review and
resolution any and

 

14



--------------------------------------------------------------------------------

all matters which remain in dispute and which were included in any Notice of
Disagreement (it being understood that the neutral accounting firm shall act as
an arbitrator to determine, based solely on presentations by the Purchaser and
the Seller (and not by independent review), only those matters which remain in
dispute), and the neutral accounting firm shall reach a final, conclusive
resolution of all matters which remain in dispute, which final resolution shall
be binding upon the parties and not subject to collateral attack for any reason.
The “neutral accounting firm” shall be mutually selected by the Purchaser and
the Seller and shall be a nationally recognized independent public accounting
firm. Each party shall pay its or his own costs and expenses incurred in
connection with the resolution of any disputes; provided, however, that the fees
and expenses of the neutral accounting firm shall be borne as follows: (i) if
the neutral accounting firm resolves all of the remaining objections in favor of
the Purchaser, the Seller will be responsible for all of the fees and expenses
of the neutral accounting firm; and (ii) if the neutral accounting firm resolves
all of the remaining objections in favor of the Seller, the Purchaser will be
responsible for all of the fees and expenses of the neutral accounting firm.

(iii) In the event that the Closing Date Net Assets shall be less than the
Adjustment Date Net Asset Value, then Seller shall be responsible to pay to
Purchaser an amount equal to 30% of such difference. Such amount shall be deemed
a Claim and shall be satisfied in accordance with the provisions of Section 6,
below.

(i) Further Purchase Price Adjustment. In the event that the financial targets
for the Company set forth in Schedule 2(i) attached hereto are achieved or
exceeded by the Company, the Contingent Consideration shall be increased by any
amounts owed by Seller to the Company or its Subsidiaries as set forth on
Section 4(k) of the Disclosure Schedule and such increase shall be used by
Purchaser to pay such debt to the Company on Seller’s behalf. In the event that
the financial targets for the Company set forth in Schedule 2(i) attached hereto
are not achieved, then any amounts owed by Seller to the Company or its
Subsidiaries as set forth on Section 4(k) of the Disclosure Schedule shall be
immediately setoff from the amount due under the Note.

(j) Put Option. In the event that the Performance Targets set forth in Exhibit B
are fully (100%) satisfied by the Company, then Seller shall have the right to
obligate Purchaser to purchase all or a portion of the 2,500,000 shares of
eLandia Common Stock issued to Seller on the Closing Date at a purchase price of
$1.00 per share. In order to exercise the foregoing option, Seller must deliver
written notice to Purchaser on March 31, 2010 of his intent to exercise such
option. If Seller does not deliver such written notice to Purchaser on a timely
basis, the option provided in this Section shall expire with no further force or
effect. If Seller timely delivers a notice of exercise under this Section, the
closing of such purchase shall be held at such time and place as the parties may
mutually agree upon (but in no event later than April 30, 2010). At such
closing, Seller shall deliver certificates representing the shares of eLandia
Common Stock being purchased by Purchaser, duly endorsed for transfer and
accompanied by all requisite stock transfer taxes, and such shares of eLandia
Common Stock shall be free and clear of any liens, claims, options, charges,
encumbrances or rights of others. Payment of the aggregate purchase price for
such shares of eLandia Common Stock shall be made by Purchaser by delivery to
Seller of a non-interest bearing two-year promissory note, providing for equal
installments of principal payable on July 1 and December 31 of each year
commencing on July 1, 2010 with the final payment occurring on July 1, 2012.

 

15



--------------------------------------------------------------------------------

Section 3. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the following statements contained in this Section 3 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 3),
except as set forth in Annex I attached hereto:

(a) Organization. Purchaser is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.

(b) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, and judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Purchaser or any of its Subsidiaries is subject or any
provision of its certificate of incorporation, bylaws, or other governing
documents, or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice and/or consent
under any material contract to which Purchaser or any of its Subsidiaries is a
party or by which it is bound or to which any of its assets is subject (or
result in the imposition of any Lien upon any of its assets). Purchaser does not
need to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the transactions contemplated by this Agreement.

(c) Legality. Purchaser has the requisite corporate power and authority to enter
into this Agreement.

(d) Authorization. This Agreement and any related agreements, and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Purchaser, and such agreements, when executed and delivered by
each of the Parties will each be a valid and binding agreement of Purchaser,
enforceable in accordance with their respective terms, except to the extent that
enforcement of each such agreement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors rights generally and to general
principles of equity.

(e) Commission Filings. Purchaser has made all filings with the Commission (the
“Commission Filings”) that it has been required to make under the Securities Act
and the Exchange Act. As of their respective filing dates, the Commission
Filings already filed by Purchaser or to be filed by Purchaser after the date
hereof complied, or as to the filings to be made after the date hereof will
comply, in all material respects with the requirements of the Securities Act and
the Exchange Act, and the rules and regulations of the Commission promulgated
thereunder, as the case may be, and none of the Commission Filings contained or
will contain any untrue statement of a material fact or omitted or will omit any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances in which they were made, not
misleading, except to the extent such filings have been all prior to the date of
this Agreement corrected, updated or superseded by a document subsequently filed
with the Commission.

 

16



--------------------------------------------------------------------------------

(f) Financial Statements. The financial statements and related notes thereto
contained in the Commission Filings (the “Purchaser Financials”) are correct and
complete in all material respects, comply in all material respects with the
Exchange Act, and the rules and regulations of the Commission promulgated
thereunder and have been prepared in accordance with GAAP. The Purchaser
Financials present fairly and accurately the consolidated financial condition
and operating results of Purchaser and its Subsidiaries in all material respects
as of the dates and during the periods indicated therein and are consistent with
the books and records of Purchaser. Except as set forth in the Purchaser
Financials, Purchaser and its Subsidiaries have no material liabilities,
contingent or otherwise.

(g) Capitalization. On the date hereof, the authorized capital of Purchaser
consists of: (i) 200,000,000 shares of common stock, par value $0.00001 per
share, of which 24,780,220 shares are issued and outstanding; (ii) 35,000,000
shares of preferred stock, par value $0.00001 per share, of which – 0 – shares
of Series A Preferred Stock are issued and outstanding and 4,118,263 shares of
Series B Preferred Stock are outstanding; (iii) 2,606,700 shares of common stock
reserved for issuance upon exercise of options or other awards under Purchaser’s
2007 Stock Option and Incentive Plan; and (iv) 9,500,000 shares of common stock
reserved for issuance upon exercise of options or other awards under Purchaser’s
2008 Executive Incentive Plan. The Commission Filings accurately disclose the
outstanding capital stock of Purchaser and all outstanding options, warrants,
notes, or any other rights or instruments which would entitle the holder thereof
to acquire shares of the common stock or other equity interests in Purchaser
upon conversion or exercise, setting forth for each such holder the type of
security, number of equity shares covered thereunder, the exercise or conversion
price thereof, the vesting schedule thereof (if any), and the issuance date and
expiration date thereof. Other than as disclosed in the Commission Filings,
there are no outstanding rights, agreements, arrangements or understandings to
which Purchaser is a party (written or oral) which would obligate Purchaser to
issue any equity interest, option, warrant, convertible note, or other types of
securities or to register any shares in a registration statement filed with the
Commission. Other than as disclosed in the Commission Filings, there is no
agreement, arrangement or understanding between or among any entities or
individuals which affects, restricts or relates to voting, giving of written
consents, dividend rights or transferability of shares with respect to any
voting shares of Purchaser, including without limitation any voting trust
agreement or proxy. The Commission Filings accurately disclose all the shares
subject to “lock-up” or similar agreements or arrangements by which any equity
shares are subject to resale restrictions. Except as set forth in the Commission
Filings, there are no outstanding obligations of Purchaser to repurchase, redeem
or otherwise acquire for value any outstanding shares of capital stock or other
ownership interests of Purchaser or to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any other entity.

(h) No Material Adverse Change. Since the most recent Commission Filing, there
has not been any Purchaser Material Adverse Change.

(i) Legal Compliance. Except as disclosed in the Commission Filings, Purchaser
and its Subsidiaries have complied with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state, local, and foreign governments (and all
agencies thereof), except where the failure to comply would not result in a
Purchaser Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(j) Litigation. Except as disclosed in the Commission Filings, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
governmental authority, commission, board, bureau, agency or instrumentality or
any other person, public board or body pending or, to the knowledge of
Purchaser, threatened against or affecting Purchaser or its Subsidiaries or to
which Purchaser or its Subsidiaries is a party or of which Purchaser is
otherwise aware, wherein an unfavorable decision, ruling or finding would have a
Purchaser Material Adverse Effect. Except as disclosed in the Commission
Filings, there are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which Purchaser or its Subsidiaries is a
party or by which any of them or any of their properties is bound that have a
Purchaser Material Adverse Effect.

Section 4. Representations and Warranties of Seller. Seller represents and
warrants to Purchaser that the following statements contained in this Section 4
are correct and complete as of the date of this Agreement and will be correct
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
Section 4), except as set forth in the disclosure schedule delivered by the
Company to Purchaser on the date hereof and initialed by the Parties (the
“Disclosure Schedule”). Nothing in the Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein,
however, unless the Disclosure Schedule identifies the exception with
particularity and describes the relevant facts in detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
pertains to the existence of the document or other item itself). The Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Section 4.

(a) Authorization of Transaction. Seller has full legal capacity and is
competent to execute and deliver this Agreement, the Employment Agreement, the
Non-Compete Agreement and the Escrow Agreement (collectively, the “Primary
Seller Documents”) and to perform his obligations hereunder and thereunder. Each
of the Primary Seller Documents constitutes the valid and legally binding
obligation of Seller, enforceable in accordance with its terms and conditions
(except insofar as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies). Seller does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by the Primary
Seller Documents.

(b) Capitalization; Ownership.

(i) On the date hereof, the authorized membership interest units of Company
consists of (i) 25,000,000 Common Units, of which 3,000,000 Common Units are
issued to Seller, and (ii) 15,000,000 Preferred Units, of which 7,000,000 are be
designated as Series A Convertible Preferred Units all of which are issued to
Purchaser. The Common Units shall be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being a holder thereof.

 

18



--------------------------------------------------------------------------------

(ii) Seller is the sole beneficial and of record owner of all of the Common
Units free and clear of all restrictions on transfer (other than restrictions
under the Securities Act and state securities laws), direct or indirect equity
participations, Taxes, Liens, options, warrants, purchase rights, contracts,
commitments, equities, claims, and demands. At the Closing, Seller will deliver
to Purchaser valid title to all of the issued and outstanding Common Units free
and clear of all Liens.

(iii) Section 4(b)(iii) of the Disclosure Schedule sets forth the name and
jurisdiction of incorporation or organization of each Subsidiary of the Company.
All of the issued and outstanding shares of capital stock or other equity
interests of each Subsidiary of the Company have been duly authorized and are
validly issued, fully paid, and non-assessable. Except as set forth on
Section 4(b)(iii) of the Disclosure Schedule, the Company or one or more of its
Subsidiaries holds of record and owns beneficially all of the outstanding shares
of each Subsidiary of the Company, free and clear of any restrictions on
transfer (other than restrictions under the Securities Act and state securities
laws), direct or indirect equity participations, Taxes, Liens, options,
warrants, purchase rights, contracts, commitments, equities, claims, and
demands.

(iv) Except as set forth in Section 4(b)(iv) of the Disclosure Schedule, there
are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, anti-dilution rights, exchange rights,
or other agreements (oral or written), contracts or commitments that could
require the Company or any Subsidiary to sell, transfer, or otherwise dispose of
any equity interests of the Company or any Subsidiary or that could require the
Company or any Subsidiary to redeem, issue, sell, or otherwise cause to become
outstanding any of its own equity interests. Except as set forth in
Section 4(b)(iv) of the Disclosure Schedule, there is no outstanding
appreciation, phantom stock, profit participation, or similar rights (oral or
written) with respect to the Company or any Subsidiary. There is no agreement,
arrangement or understanding between or among any entities or individuals which
affects, restricts or relates to voting, distribution rights or transferability
of equity interests with respect to any voting equity interests of the Company
or any Subsidiary, including, without limitation, any voting trust agreement or
proxy.

(v) Neither the Company nor any of its Subsidiaries owns or has any right to
acquire, directly or indirectly, any outstanding capital stock of, or other
equity interests in, any Person.

(c) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, and judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which any of Seller, the Company or its Subsidiaries is
subject or any provision of its certificate of formation, limited liability
company agreement, or other governing documents, or

 

19



--------------------------------------------------------------------------------

(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice and/or consent under any Contract to
which any of Seller, the Company or its Subsidiaries is a party or by which it
is bound or to which any of its assets is subject (or result in the imposition
of any Lien upon any of its assets). Neither Seller, nor the Company nor any of
its Subsidiaries needs to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order for the Parties to consummate the transactions contemplated by this
Agreement.

(d) Closing Date Balance Sheet; Events Subsequent to Most Recent Fiscal Year
End.

(i) The Closing Date Balance Sheet: (A) is true, complete, and correct as of its
date, (B) is in accordance with and supported by and consistent with the books
and records of the Company and its Subsidiaries, including, without limitation,
a general ledger and detailed trial balances, which books and records have been
made available to Purchaser, are correct and complete, in all material respects,
and have been maintained in accordance with the Company’s and its Subsidiaries’
past practices, (C) has been prepared in accordance with GAAP consistently
applied during the periods involved (except as otherwise disclosed in the notes
thereto), and (D) presents fairly the consolidated financial position of the
Company and its Subsidiaries as of the date thereof.

(ii) Since December 31, 2008, there has not been any Material Adverse Change.
Without limiting the generality of the foregoing, and except as set forth in
Section 4(d)(ii) of the Disclosure Schedule, since that date there has not been
any other occurrence, event, incident, action, failure to act, or transaction
outside the Ordinary Course of Business involving the Company or any of its
Subsidiaries, or which would otherwise constitute a breach of the terms of the
LLC Agreement or any other organizational documents of the Company or any of its
Subsidiaries.

(e) Undisclosed Liabilities. Except as set forth in Section 4(e) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries has any
Liabilities (and, to Seller’s Knowledge, there is no Basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against it giving rise to any Liability), except for
(i) Liabilities set forth on the face of the Most Recent Balance Sheet
(including in any notes thereto) and (ii) Liabilities that have arisen after
May, 31, 2009 in the Ordinary Course of Business (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).

(f) Legal Compliance. The Company and its Subsidiaries have complied with all
material applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof),
including, without limitation, the Foreign Corrupt Practices Act or any similar
anti-corruption or anti-bribery statute, rule or regulation, as well as any laws
applicable to Intellectual Property, tax, employment or environmental matters,
and no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand, or notice has been filed or commenced against any of them
alleging any failure so to comply, except where the failure to comply would not
have a Material Adverse Effect on the Company or its Subsidiaries.

 

20



--------------------------------------------------------------------------------

(g) Accounts Receivable and other Indebtedness. Section 4(g) of the Disclosure
Schedule sets forth a true and accurate list and aging of all accounts
receivable (and other amounts due to the Company including, without limitation,
a VAT receivable arising from the Company’s Venezuela operations) of the Company
as well as a list of other indebtedness payable to the Company and its
Subsidiaries. All accounts receivable and other indebtedness are reflected
properly in the Company’s and its Subsidiaries’ books and records. All accounts
receivable have been incurred in the Ordinary Course of Business and represent
the valid and enforceable obligations of the debtors subject to no setoffs or
counterclaims. All such accounts receivable are current and are collectible in
accordance with their terms at their full recorded amounts and shall be
collected as of the Adjustment date, subject only to the reserve for bad debts
set forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto), as adjusted for operations and transactions through the Closing Date
in accordance with the past custom and practice of the Company and its
Subsidiaries, and which such reserve is adequate for the business of the Company
and its Subsidiaries as presently conducted and as presently proposed to be
conducted.

(h) Litigation. Section 4(h) of the Disclosure Schedule sets forth each instance
in which the Company or any of its Subsidiaries (i) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge or (ii) is a
party or is threatened to be made a party to any action, suit, proceeding,
hearing, or investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator. None of the actions, suits, proceedings, hearings, and
investigations set forth in Section 4(h) of the Disclosure Schedule could result
in any Material Adverse Change. None of the managers, directors and officers
(and employees with responsibility for litigation matters) of the Company or any
of its Subsidiaries has any Knowledge that any such action, suit, proceeding,
hearing, or investigation may be brought or threatened against the Company or
any of its Subsidiaries or that there is any Basis for the foregoing.

(i) Employee Benefits. Section 4(i) of the Disclosure Schedule sets forth each
benefit extended to employees of the Company or any of its Subsidiaries under
any Employee Benefit Plan or otherwise that the Company or any of its
Subsidiaries maintains, to which the Company or any of its Subsidiaries
contributes or has any obligation to contribute, or with respect to which the
Company or any of its Subsidiaries has any Liability. Except for such Employee
Benefit Plans, there are no other employee benefits offered or other
arrangements (oral or written) pursuant to which the Company or any of its
Subsidiaries are obligated.

(j) Guaranties. Neither the Company nor any of its Subsidiaries is a guarantor
or otherwise liable for any Liability (including indebtedness) of any other
Person.

(k) Indebtedness to Officers, Directors, Managers and Equity Holders. Except as
provided in Section 4(k) of the Disclosure Schedule, neither (i) the Company nor
any of its Subsidiaries is indebted to any of the Company’s or its Subsidiaries’
equity holders, officers, directors or managers, or their respective Affiliates
in any amount whatsoever (including, without limitation, any deferred

 

21



--------------------------------------------------------------------------------

compensation, salaries or rent payable), nor (ii) Seller nor any of his
Affiliates is indebted to the Company, its Subsidiaries or any of their
respective Affiliates in any amount whatsoever (including, without limitation,
any deferred compensation, salaries or rent payable). To the extent any such
indebtedness exists, such indebtedness is valid, in good standing and being
collected or paid in accordance with the terms thereof.

(l) Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. Neither the Company nor any of its Subsidiaries has offered or given,
and the Company is not aware of any Person that has offered or given, on the
Company’s or Subsidiaries’ behalf, anything of value to, in violation of any
law, including the Foreign Corrupt Practices Act of 1977, as amended: (i) any
official of a governmental body, any political party or official thereof or any
candidate for political office; (ii) any customer or member of any governmental
body; or (iii) any other Person, for the purpose of any of the following:
(x) influencing any action or decision of such Person in such Person’s official
capacity, including a decision to fail to perform such Person’s official
function; (y) inducing such Person to use such Person’s influence with any
governmental body to affect or influence any act or decision of such
governmental body to assist the Company or any of its Subsidiaries in obtaining
or retaining business for, with, or directing business to, any Person; or
(z) where such payment would constitute a bribe, kickback or illegal or improper
payment to assist the Company or any of its Subsidiaries in obtaining or
retaining business for, with, or directing business to, any Person, except for
an immaterial political contribution (in an amount which was less than $1,000)
by a political action committee which was fully disclosed to the appropriate
governmental body (without any resulting fine or penalty to the Company or any
of its Subsidiaries).

(m) Relationships with Related Persons. Except as set forth on Section 4(m) of
the Disclosure Schedule, no officer, director, manager or principal equity
holder of the Company or any of its Subsidiaries nor any Related Person of any
of the foregoing has had, any interest in any property (whether real, personal,
or mixed and whether tangible or intangible) used in or pertaining to the
business of the Company or any of its Subsidiaries. Except as set forth on
Section 4(m) of the Disclosure Schedule, no officer, director, manager or equity
holder of the Company or any of its Subsidiaries nor any Related Person of the
any of the foregoing is, or has owned an equity interest or any other financial
or profit interest in, a Person that has (i) had business dealings or a material
financial interest in any transaction with the Company or any of its
Subsidiaries, or (ii) engaged in competition with the Company or its
Subsidiaries with respect to any line of the merchandise or services of such
company (a “Competing Business”) in any market presently served by such company
except for ownership of less than one percent of the outstanding capital stock
of any Competing Business that is publicly traded on any recognized exchange or
in the over-the-counter market. Except as set forth on Section 4(m) of the
Disclosure Schedule, no officer, director, manager or equity holder of the
Company or any of its Subsidiaries nor any Related Person of any of the
foregoing is a party to any contract with, or has claim or right against, the
Company.

 

22



--------------------------------------------------------------------------------

(n) Powers of Attorney. Except as set forth in Section 4(n) of the Disclosure
Schedule, there are no outstanding powers of attorney executed on behalf of the
Company or any of the Subsidiaries.

(o) Private Offering. Subject to the accuracy of Purchaser’s representations and
warranties set forth in Section 3 hereof, the offer and sale of the Common Units
are exempt from the registration requirements of the Securities Act and any
applicable state securities laws and are in compliance with all federal and
state securities laws and regulations. Seller agrees that neither Seller nor
anyone acting on its behalf will offer any of the Common Units, or any similar
securities for issuance or sale, or solicit any offer to acquire any of the same
from anyone so as to render the issuance and sale of such securities subject to
the registration requirements of the Securities Act. Seller has not offered or
sold the Common Units by any form of general solicitation or general
advertising, as such terms are used in Rule 502(c) under the Securities Act.

(p) Securities Laws. Seller expressly agrees and acknowledges that the shares of
eLandia Common Stock are not being registered and Purchaser has no present
intention of registering such shares pursuant to the Securities Act or
otherwise, and the issuance of the eLandia Common Stock is intended to be exempt
from registration under Section 4(2) of the Securities Act as a “transaction by
an issuer not involving any public offering” and that reliance on such exemption
is predicated, in part, on Seller’s representations and warranties contained
herein. Seller further acknowledges that the eLandia Common Stock is being
obtained solely for Seller’s own account and for investment purposes only,
within the meaning of the Securities Act, and that Seller has no plan,
intention, contract, understanding, agreement or arrangement with any person to
sell, assign, pledge, hypothecate or otherwise transfer to any person the
eLandia Common Stock. Seller understands that the eLandia Common Stock is
characterized as “restricted securities” under the federal securities laws
inasmuch as such eLandia Common Stock is being acquired from Purchaser in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act, only in certain limited circumstances. In this connection,
the Seller is familiar with Rule 144 promulgated by the Commission under the
Securities Act (“Rule 144”), as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

(q) Disclosure. No representation or warranty by Seller contained in this
Agreement or any document or certificate furnished or to be furnished by or on
behalf of Seller to Purchaser in connection herewith or with the Closing
contains or will contain any untrue statement of a material fact, or omits or
will omit to state any material fact required to make the statements contained
herein or therein not misleading.

Section 5. Post-Closing Covenants. The Parties agree as follows with respect to
the period following the Closing:

(a) General. In case at any time after the Closing any further actions are
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 6 below).

 

23



--------------------------------------------------------------------------------

(b) Transfer Restrictions. Purchaser acknowledges that (i) the Common Units have
not been registered under the Securities Act, and such securities may not be
transferred unless (A) subsequently registered thereunder or (B) they are
transferred pursuant to an exemption from such registration, and (ii) any sale
of the Common Units made in reliance upon Rule 144 may be made only in
accordance with the terms of Rule 144. The provisions of this Section 5,
together with the rights of Purchaser under this Agreement and the other Primary
Seller Documents, shall be binding upon any subsequent transferee of the Common
Units.

(c) Restrictive Legend. Purchaser acknowledges and agrees that, until such time
as the Common Units shall have been registered under the Securities Act or
Purchaser demonstrates to the reasonable satisfaction of Seller and its counsel
that such registration shall no longer be required, such Common Units may be
subject to a stop-transfer order placed against the transfer of such Common
Units, and such Common Units shall bear a restrictive legend in substantially
the following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

(d) Piggy-Back.

(i) Generally. If the Purchaser proposes to file, on its behalf and/or on behalf
of any of its securities sellers, a Registration Statement under the Securities
Act other than in connection with a dividend reinvestment, employee stock
purchase, option or similar plan or in connection with a merger, consolidation
or reorganization, the Purchaser shall give written notice to Seller at least 30
days before the filing with the Commission of such Registration Statement. To
the extent Seller desires to include any of the Closing Shares and/or the
Escrowed Shares in such Registration Statement, Seller shall give written notice
to the Purchaser within 20 days after the date of mailing of such offer, and
shall deliver to the Purchaser a letter from counsel selected by Seller to the
effect that registration under the Securities Act is required in order for
Seller to publicly offer and sell such shares without volume or other
limitations. The Purchaser shall thereupon include in such filing such shares of
eLandia Common Stock designated by Seller and, subject to its right to withdraw
such filing, shall use its best efforts to effect registration under the
Securities Act of such shares. The Purchaser expects, and shall use its best
efforts, to file a Registration Statement with the Commission by December 31,
2011.

 

24



--------------------------------------------------------------------------------

(ii) Conditions. The right of the Seller to have shares included in any
Registration Statement in accordance with the provisions of this Section shall
be subject to the following conditions:

(A) The Purchaser shall have the right to require that the Seller agree to
refrain from offering or selling (other than in a private sale) any shares of
eLandia Common Stock that Seller owns which are not included in any such
Registration Statement in accordance with this Section for any time period (not
to exceed 180 days) specified in writing by any managing underwriter of the
offering to which such Registration Statement relates;

(B) If any managing underwriter of the offering to which the Registration
Statement relates informs the Purchaser in writing that the total number of
shares of eLandia Common Stock requested by the Seller to be included in the
Registration Statement is sufficiently large to affect the success of such
offering adversely, then the Purchaser will include only the number of shares,
if any, in the Registration Statement that such managing underwriter shall
advise the Purchaser will not so affect the offering, and reductions in the
number of shares of common stock owned by the Seller, along with other persons
who have elected to have shares of eLandia Common Stock included in such
Registration Statement, will be made proportionate to their respective
percentages of ownership of shares to be included in the Registration Statement;

(C) To the extent Seller has shares included in a Registration Statement
pursuant to this Section, the Purchaser shall furnish Seller with such number of
copies of the prospectus relating to the offering (the “Prospectus”) (including
any preliminary prospectus or supplemental or amended prospectus) as such Holder
may reasonably request in order to facilitate the sale and distribution of its
shares; and

(iii) Right to Terminate. Notwithstanding the foregoing, the Purchaser in its
sole discretion may determine not to file the Registration Statement or proceed
with the offering as to which the notice specified herein is given without any
liability to Seller.

(iv) Number of Shares. Seller shall have the right to register shares of eLandia
Common Stock under this Section on each occasion that Purchaser registers shares
during a three (3) year period commencing on the date hereof.

(v) “No Action” Letter; Opinion of Counsel. Seller shall not have registration
rights under this Section with respect to any sales proposed by Seller of shares
as to which sales (i) a “no action” letter is received from the Commission or
its staff confirming the availability of an exemption from the requirements of
the Securities Act, or (ii) an unqualified opinion of counsel to the Purchaser
is rendered to the effect that registration of such shares for such sales is not
required; provided that in both cases (i) and (ii) above, the volume limitations
of Rule 144(e) under the Securities Act shall not limit the amount of shares of
eLandia Common Stock that the Seller is entitled to offer and sell without
registration under the Securities Act.

 

25



--------------------------------------------------------------------------------

(vi) Recall of Prospectuses, etc. With respect to a Registration Statement or
amendment thereto filed pursuant to this Section, if, at any time, the Purchaser
notifies the Seller that an amendment or supplement to such Registration
Statement or amendment or the prospectus included therein is necessary or
appropriate, the Seller will forthwith cease selling and distributing shares
thereunder and will forthwith redeliver to the Purchaser all copies of such
Registration Statement and prospectuses then in their possession or under their
control.

(vii) Cooperation of Sellers. The Purchaser shall be entitled to require that
Seller cooperate with the Purchaser in connection with a registration of any
shares pursuant to this section and furnish such information, representations,
undertakings and agreements regarding Seller and the distribution as may be
reasonably required by the Purchaser or as required by law in connection
therewith.

(viii) Expenses. The Purchaser will bear all the expenses in connection with any
Registration Statement under this Section other than any fees and expenses of
Seller’s counsel, transfer taxes payable on the sale of such shares and fees and
commissions of broker’s, dealers and underwriters.

(ix) Indemnification. In the event of the registration of any securities under
the Securities Act pursuant to this Section, the Purchaser and the Seller shall
provide to each other customary indemnification to the extent of any loss,
claim, damage, liability or expense arising out of such registration.

(e) Filings. Seller undertakes and agrees that, at Purchaser’s cost and request,
he will make all required filings in connection with the sale of the Common
Units to Purchaser as required by U.S. federal and state laws and regulations,
or by any domestic securities exchange or trading market, and if applicable, the
filing of a notice on Form D (at such time and in such manner as required by the
rules and regulations of the Commission), and to provide copies thereof to
Purchaser promptly after such filing or filings.

(f) Transition Assistance. In the event that the Employment Agreement is
terminated for any reason or Seller’s employment relationship with the Company
is otherwise terminated, then for the period commencing on the effective date of
such termination and for 90 days thereafter, and so long as Purchaser materially
complies with its obligations under the Primary Seller Documents, Seller shall
make himself available to Purchaser and the Company on a reasonable basis,
during normal business hours, to provide transition assistance. Such transition
assistance shall including, without limitation (i) arranging and attending
meetings with the Company’s material clients and vendors for the purposes of
introducing representatives of Purchaser, (ii) arranging and attending meetings
with Company management and employees formerly under Seller’s supervision, and
(iii) reviewing and executing future consents or minutes relating to his tenure
with the Company, as appropriate. In addition, Seller shall promptly execute and
deliver any other agreements, documents or instruments which the Company or
Purchaser may reasonably require in connection with the termination of Seller’s
employment relationship with the Company including, without limitation,
resignations from any and all

 

26



--------------------------------------------------------------------------------

positions held with the Company, any of its Subsidiaries, Purchaser or any of
their respective Affiliates (including any board and committee memberships).
Purchaser shall reimburse Seller’s out-of-pocket costs, and pay Seller $250 per
hour, for services actually rendered under this subsection (f) (such payments to
be made consistent with Purchaser’s normal payroll practices and schedule).

Section 6. Remedies for Breaches of this Agreement.

(a) Survival of Representations and Warranties. The representations and
warranties of Seller contained in Section 4 above shall survive the Closing
hereunder (even if Purchaser knew or had reason to know of any misrepresentation
or breach of warranty at the time of Closing) and continue in full force and
effect for a period of eighteen (18) months thereafter; provided, however that
the representations and warranties set forth in Sections 4(a), (b) and (c) shall
survive indefinitely. The representations and warranties of Purchaser contained
in Section 3 above shall survive the Closing hereunder (even if Seller knew or
had reason to know of any misrepresentation or breach of warranty at the time of
Closing) and continue in full force and effect for a period of eighteen
(18) months thereafter; provided, however that the representations and
warranties set forth in Sections 3(a), (b), (c) and (d) shall survive
indefinitely.

(b) Indemnification Provisions for Purchaser’s Benefit. Seller agrees to
indemnify Purchaser and its officers, directors, employees, agents, partners,
stockholders and Affiliates and, following the Closing, the Company and its
Subsidiaries (collectively, the “Purchaser Indemnified Parties”) for, and hold
each Purchaser Indemnified Party harmless from and against: (x) any Adverse
Consequences (without any rights of contribution or indemnification from the
Company or any Subsidiary whether arising under any charter documents, contracts
between the Company and/or Subsidiaries and Seller or otherwise), in each case,
arising out of or suffered or incurred in connection with any of the following,
whether or not involving a third party claim:

(i) any misrepresentation or any breach of any warranty made by Seller herein or
in any of the other Primary Seller Documents;

(ii) any breach or non-fulfillment of any covenant or agreement made by Seller
herein or in any of the other Primary Seller Documents or any other document
contemplated hereby or thereby, including, without limitation, any breach by
Seller under the Non-Compete Agreement; and

(iii) any claim relating to or arising out of a violation of applicable federal
or state securities laws by Seller in connection with the sale of the Common
Units by Seller to Purchaser.

To the extent that the foregoing undertaking by Seller may be unenforceable for
any reason, Seller shall, subject to the limitations on indemnity contained in
this Agreement (including those contained in subsections (a) and (f) of this
Section 6), make the maximum contribution to the payment and satisfaction of
each of Purchaser’s Adverse Consequences which is permissible under applicable
law. Seller agrees that with respect to the payment of the Purchaser Indemnified
Parties’ Adverse Consequences to the Purchaser Indemnified Parties, Purchaser
shall, in addition to other remedies, be entitled to offset as payment for such
Adverse Consequences any portion or all of any payment due hereunder as
Contingent Consideration.

 

27



--------------------------------------------------------------------------------

(c) Indemnification Provisions for Seller’s Benefit. Purchaser agrees to
indemnify Seller for, and hold Seller harmless from and against any and all
Adverse Consequences (all of which expenses periodically shall be reimbursed as
incurred), in each case, arising out of or suffered or incurred in connection
with any of the following, whether or not involving a third party claim:

(i) any misrepresentation or any breach of any warranty made by Purchaser herein
or in any of the other Primary Seller Documents;

(ii) any breach or non-fulfillment of any covenant or agreement made by
Purchaser herein or in any of the other Primary Seller Documents; or

(iii) any claim relating to or arising out of a violation of applicable federal
or state securities laws by Purchaser in connection with the sale of the Common
Units by Seller to Purchaser.

To the extent that the foregoing undertaking by Purchaser may be unenforceable
for any reason, Purchaser shall, subject to the limitations on indemnity
contained in this Agreement (including those contained in subsections (a) and
(f) of this Section 6), make the maximum contribution to the payment and
satisfaction of each of the Company’s Adverse Consequences which is permissible
under applicable law.

(d) Matters Involving Third Parties.

(i) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 6, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced.

(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third-Party Claim with counsel of his or its choice satisfactory to
the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within twenty (20) days after the Indemnified Party
has given notice of the Third-Party Claim that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim, (B) the
Indemnifying Party provides the Indemnified Party with evidence acceptable to
the Indemnified Party that the Indemnifying Party will have the financial
resources to defend against the Third-Party Claim and fulfill its
indemnification obligations hereunder, (C) the Third-Party Claim involves only
money damages and does not seek an injunction or other equitable relief,
(D) settlement of, or an adverse judgment with respect to, the Third-Party Claim
is not,

 

28



--------------------------------------------------------------------------------

in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice adverse to the continuing business interests or
the reputation of the Indemnified Party, and (E) the Indemnifying Party conducts
the defense of the Third-Party Claim actively and diligently.

(iii) So long as the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with Section 6(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at his or its sole cost and expense and
participate in the defense of the Third-Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment on or enter into any settlement
with respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld), and (C) the Indemnifying
Party will not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld).

(iv) In the event any of the conditions in Section 6(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment on or enter into any settlement with respect to,
the Third-Party Claim in any manner he or it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third-Party Claim (including attorneys’ fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third-Party Claim to the
fullest extent provided in this Section 6.

(e) Purchaser Indemnification Procedure. Any claim (a “Claim”) for
indemnification by Purchaser under this Section 6 shall be resolved in the
manner set forth in this Section 6(e), as follows:

(i) Promptly on becoming aware of any circumstances which have given or could
give rise to a Claim, Purchaser shall provide Seller and the Escrow Agent with a
certificate in writing (a “Claim Certificate”) setting forth in reasonable
detail the Basis of such Claim in respect of which payment pursuant to this
Section 6 is then being sought and the amount to be paid in respect thereof.

(ii) Following receipt of the Claim Certificate, Seller shall have 30 days to
make such investigation of the Claim as is considered necessary or desirable.
For the purpose of that investigation, Purchaser shall make available to Seller
the information relied on by Purchaser to substantiate the Claim, together with
such information as Seller may reasonably request.

(iii) If the Parties agree at or prior to the expiration of such 30-day period
(or agree to any extension of this period) to the validity and amount of the
Claim, then the Parties will instruct the Escrow Agent to disburse the agreed
amount to be paid with respect to such Claim (the “Agreed Amount”) from the
Escrow Fund as set forth in Section 6(g).

 

29



--------------------------------------------------------------------------------

(iv) In the event Seller does not dispute a Claim within 30 days after the
delivery of the Claim Certificate, then the Claim will be deemed to be accepted
by Seller. In such event the Escrow Agreement will provide that the Escrow Agent
is authorized to disburse the amount of such Claim from the Escrow Fund as set
forth in Section 6(g).

(v) In the event Seller disputes all or a portion of a Claim and the Parties are
unable to reach an agreement regarding within 30 days after Seller’s receipt of
the Claim Certificate, then the Claim will be submitted to binding arbitration
as provided in Section 8(t) of this Agreement. Upon receipt by either Seller or
Purchaser of the final written determination of such claim by the arbitrator
(the “Final Decision”), Seller or Purchaser (as the case may be) shall deliver
the Final Decision to Escrow Agent, with instructions to disburse the amount
specified in the Final Decision from the Escrow Fund as set forth in
Section 6(g).

(f) Limitations on Indemnification Obligations. Notwithstanding anything to the
contrary contained in this Agreement, the obligation of the Parties to indemnify
each other under Sections 6(b) and 6(c), respectively, will be subject to the
following limitations:

(i) Limitation on Seller’s Indemnification Obligations.

(A) Seller shall not have any obligation to indemnify the Purchaser Indemnified
Parties from or against any Adverse Consequences resulting from any matter for
which indemnification exists as provided in Section 6(b)(i) and 6(b)(iii)
through (iv) above, until Seller is required to pay the Purchaser Indemnified
Parties for Adverse Consequences in excess of US $750,000 in the aggregate
(after which amount Seller will be obligated to indemnify and hold the Purchaser
Indemnified Parties harmless with respect to only those Adverse Consequences in
excess of US $750,000) (the “Seller Indemnification Deductible”). Further, in
determining Adverse Consequences for purposes of the Seller Indemnification
Deductible, any qualifications of any representation or warranty with respect to
“materiality,” “material,” “Material Adverse Change,” “Material Adverse Effect”
or any similar qualification, shall be disregarded. Notwithstanding any of the
preceding provisions of this Section 6(f)(i), the Seller Indemnification
Deductible shall not apply to any breach (or alleged breach) of any
representation or warranty contained in Sections 4(a), 4(b) and 4(c) or any
fraudulent or intentional misrepresentation or omission with respect to any of
the representations and warranties contained in Section 4, and Seller shall
indemnify and hold the Purchaser Indemnified Parties harmless against all
Adverse Consequences (from the first dollar) that the Purchaser Indemnified
Parties may suffer resulting from, arising out of, relating to, in the nature
of, or caused by any one or more of such breaches.

 

30



--------------------------------------------------------------------------------

(B) The Parties acknowledge and agree that the Seller Indemnification Deductible
shall not apply to any Adverse Consequences incurred by the Purchaser
Indemnified Parties under Section 6(b)(ii).

(C) In addition, with respect to any Adverse Consequences incurred by the
Purchaser Indemnified Parties as a result of any Claims, Seller shall be
responsible solely for 30% of the amount of such Adverse Consequences (after
taking into account the Seller Indemnification Deductible, if applicable)
provided that such Claims do not arise or are related to any fraudulent or
intentional misrepresentation or omission by Seller in which case Seller shall
be responsible for the full amount of such Adverse Consequences.

(ii) Limitation on Purchaser’s Indemnification Obligations.

(A) Purchaser shall not have any obligation to indemnify Seller from or against
any Adverse Consequences resulting from any matter for which indemnification
exists as provided in Sections 6(c)(i) and 6(c)(iii) above, until Purchaser is
required to pay Seller for Adverse Consequences in excess of US $750,000 in the
aggregate (after which amount Purchaser will be obligated to indemnify and hold
Seller harmless with respect to only those Adverse Consequences in excess of US
$750,000) (the “Purchaser Indemnification Deductible”). Further, in determining
Adverse Consequences for purposes of the Purchaser Indemnification Deductible,
any qualifications of any representation or warranty with respect to
“materiality,” “material,” “material adverse change,” “material adverse effect”
or any similar qualification, shall be disregarded. Notwithstanding any of the
preceding provisions of this Section 6(f)(ii), the Purchaser Indemnification
Deductible shall not apply to any breach (or alleged breach) of any
representation or warranty contained in Sections 3(a), 3(b), 3(c) and 3(d) or
any fraudulent or intentional misrepresentation or omission with respect to any
of the representations and warranties contained in Section 3, and Purchaser
shall indemnify and hold Seller harmless against all Adverse Consequences (from
the first dollar) that Seller may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any one or more of such breaches.

(B) The Parties acknowledge and agree that the Purchaser Indemnification
Deductible shall not apply to any Adverse Consequences incurred by Seller under
Section 6(c)(ii) above.

(g) Right of Set-Off; Payment of Purchaser Claims.

(i) Purchaser may set-off any amounts with respect to any Claim to which it is
entitled to indemnification under this Section 6 against any and all amounts
otherwise payable under the Note or any Additional Note, upon notice to Seller
of its intent to reduce or omit any payment thereunder and specifying in
reasonable detail the basis of such set-off. The exercise of such right of
set-off by Purchaser in good faith, whether or not ultimately determined to be
justified, will not constitute a default under the Note or any Additional Note.
Neither the exercise of nor the failure to exercise such right of set-off will

 

31



--------------------------------------------------------------------------------

constitute an election of remedies or limit Purchaser in any manner in the
enforcement of any other remedies that may be available to it. Purchaser shall
also be entitled to this right of set-off for a breach by Seller of any of the
Primary Seller Documents.

(ii) In the event that Purchaser is entitled to any payment with respect to any
Claim pursuant to the provisions of Section 6(e) (a “Required Payment”) then
such payment will be made in the following priority:

(A) first, as a setoff (as described above) against any and all payments due
under the Note or any Additional Note evidencing the payment of Contingent
Consideration; and

(B) second, as a reduction and immediate cancellation of any shares of eLandia
Common Stock held in the Escrow Fund including the Escrowed Shares and any
shares evidencing the payment of Contingent Consideration.

(iii) In the event that the Escrow Fund is insufficient to cover the full amount
of any Required Payment, Seller shall be liable for, and obligated to pay, the
balance of the Required Payment which shall be paid immediately to Purchaser.

(h) Exclusive Remedies; Other Indemnification Provisions. Notwithstanding
anything to the contrary contained in this Agreement:

(i) The remedies provided in this Section 6 constitute the sole and exclusive
remedies available to each Party hereto for recoveries against another Party
hereto for breaches or failures to comply with or non-fulfillment of the
representations, warranties, covenants and agreements in this Agreement, except
that nothing in this Agreement shall limit the right of any Party to pursue any
appropriate remedy at equity (including, without limitation, specific
performance pursuant to Section 8(o)) or any appropriate remedy based upon
allegations of fraud in connection with this Agreement.

(ii) Seller agrees that he will not make any claim for indemnification against
the Company by reason of the fact that he was a manager or managing-member of
the Company or any of its Subsidiaries or was serving at the request of the
Company or any of its Subsidiaries as a partner, trustee, manager or agent of
another entity (whether such claim is for judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses, or otherwise and whether
such claim is pursuant to any statute, charter document, operating agreement,
bylaw, agreement, or otherwise) with respect to any action, suit, proceeding,
complaint, claim, or demand brought by Purchaser against Seller (whether such
action, suit, proceeding, complaint, claim, or demand is pursuant to this
Agreement, applicable law, or otherwise). Any indemnification payable in
accordance with this Section 6 shall be net of cash amounts actually recovered
(after deducting related costs and expenses) by the indemnified party for
Adverse Consequences for which such indemnification payment is made under any
insurance policy, warranty or indemnity from any person other than a party to
this Agreement.

 

32



--------------------------------------------------------------------------------

(iii) Each Party agrees to use commercially reasonable efforts to obtain the
benefits of any insurance coverage, warranty or indemnity from any other party
with respect to any matter that might give rise to a claim for indemnification
under this Agreement, and all costs and expenses incurred by the indemnified
party in connection therewith, whether or not such claim is ultimately paid by
any such third party pursuant to insurance, warranty or indemnity, shall be
added to the indemnification claim.

(iv) Seller shall not be required to indemnify any Purchaser Indemnified Parties
for any Adverse Consequences that serves as the basis for a Purchase Price
reduction pursuant to Section 2(h), above.

Section 7. Confidentiality. Neither Party will at any time on or after the date
hereof, directly or indirectly, without the prior written consent of the other
Party, disclose any Confidential Information involving or relating to the other
Party or the other Party’s Subsidiaries or business, or use such Confidential
Information for any purpose other than the evaluation of the transaction
contemplated by this Agreement. As used herein, “Confidential Information” means
all confidential or proprietary information of either Party and its
Subsidiaries, including: (1) customer and supplier information, including lists
of names and addresses of customers and suppliers of such Party, its
Subsidiaries or its Affiliates, (2) business plans and strategies, compensation
plans, compensation information, sales plans and strategies, pricing and other
terms applicable to transactions between existing and prospective customers,
suppliers or business associates, (3) market research and data bases, sources of
leads and methods of obtaining new business, and methods of purchasing,
marketing, selling, performing and pricing products and services employed by
such Party or any of its Affiliates or Subsidiaries, (4) information concerning
the configuration and architecture, technical data, networks, methods,
practices, standards and capacities, software or technology of such Party,
(5) financial performance figures, financial projections, channels of
distribution, trade secrets, names of creditors or partners, market projections,
price lists, pricing policies, models and other confidential and proprietary
information relating to the business and operations of any Party or any of its
Affiliates or Subsidiaries, and (6) information identified as confidential
and/or proprietary in internal documents of such Party; provided, however, that
Confidential Information shall not include any information generally available
to, or known by, the public (other than as a result of disclosure in violation
hereof). The Confidential Information shall also include (i) the fact that the
Confidential Information has been made available to a Party, and (ii) any of the
terms, conditions or to other facts with respect to this Agreement, the
transactions contemplated hereby or any of the agreements contemplated hereby.
In the event that any Party or any of its Affiliates or representatives are
required by applicable law or regulation or by legal process to disclose any
Confidential Information, each Party agrees that it shall, and shall cause its
Affiliates and representatives to, provide the other Party with prompt notice of
such request or requirement in order to enable the other Party to seek an
appropriate protective order or other remedy, to take steps to resist or narrow
the scope of such requirement.

 

33



--------------------------------------------------------------------------------

Section 8. General Provisions.

(a) Investigation. All of the representations, warranties, covenants and
agreements of Seller, on the one hand, and Purchaser, on the other hand,
contained or incorporated herein shall remain effective in accordance with their
respective terms notwithstanding any investigation at any time made by or on
behalf of Purchaser or Seller (as the case may be) or of any information or
facts discovered by or on behalf of Purchaser or Seller (as the case may be) in
connection with such investigation. Any such investigation shall not constitute
a waiver or relinquishment on the part of any Party of such Party’s right to
rely on any of the warranties, representations, covenants and agreements of
Purchaser or Seller (as the case may be) in or pursuant to this Agreement.

(b) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of Purchaser and Seller.

(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

(d) Entire Agreement. This Agreement (including the Primary Seller Documents,
any certificate, schedule, exhibit or other document delivered pursuant to its
terms herein) constitutes the entire agreement among the Parties and supersedes
any prior understandings, agreements, or representations by or among the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of Purchaser; provided, however, that Purchaser may (i) assign any or all of its
rights and interests hereunder to one or more of its Affiliates, and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Purchaser nonetheless shall remain
responsible for the performance of all of its obligations hereunder), without
the consent of the other Parties hereto.

(f) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile and electronic transmission), each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(h) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) two (2) Business Days after being sent to the recipient
by a reputable internationally recognized overnight courier service (charges
prepaid), (iii) upon receipt of confirmation of an error-free facsimile
transmission after being sent to the recipient by facsimile;

 

34



--------------------------------------------------------------------------------

provided, that a copy of such confirmation is mailed by certified mail, return
receipt requested (postage prepaid), or (iv) upon receipt of electronic mail;
provided, that a copy thereof is sent by mail (as aforesaid) within 24 hours of
such electronic mail, and addressed to the intended recipient as set forth
below:

 

(i)   

If to Seller, to:

 

Jorge Alvarado

13601 SW 84th Court

Miami, Florida 33158

Telephone: (786) 201-2421

Email: jalvarado@desca.com

  

with a copy to:

 

Shutts & Bowen LLP

1500 Miami Center

201 South Biscayne Boulevard

Miami, Florida 33131

Attn: Luis A. de Armas, Esq.

Telephone: (305) 358-6300

Facsimile: (305) 347-7814

Email: ldearmas@shutts.com

(ii)   

if to Purchaser, to

 

eLandia International Inc.

133 Sevilla Avenue

Coral Gables, Florida 33134

Attn: Pete R. Pizarro, Chief Executive Officer and

Diana P. Abril, General Counsel

Telephone: (305) 415-8830

Facsimile: (786) 413-1913

Email: pete.pizarro@elandiaintl.com

  

with a copy to:

 

Carlton Fields, P.A.

4000 International Place

100 Southeast Second Street

Miami, Florida 33131

Attn: Seth P. Joseph, Esq.

Telephone: (305) 530-0050

Facsimile: (305) 530-0055

Email: sjoseph@carltonfields.com

 

35



--------------------------------------------------------------------------------

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Purchaser and
Seller. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l) Fees, Costs and Expenses. Each of Purchaser and Seller shall bear its or his
own costs, including attorney’s fees, incurred in the negotiation of this
Agreement and consummating of the transactions contemplated herein.

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) that the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Words of any gender shall include each
other gender. Words in the singular shall include the plural and words in the
plural shall include the singular. All Parties have been advised and have had
the opportunity to consult with and have this Agreement reviewed by separate and
independent counsel prior to the execution hereof and by each Party’s execution
and delivery of this Agreement such Party shall be deemed to either have had
such a review or to voluntarily waive such review. The Parties acknowledge that
they have executed this Agreement only after due consideration and they were not
coerced or intimidated to execute this Agreement, and that in executing this
Agreement, the Parties and their respective counsel have not relied upon any
oral or written statements or acts made by any other party other than as
expressly set forth in this Agreement.

 

36



--------------------------------------------------------------------------------

(n) Incorporation of Exhibits, Annexes, and Disclosure Schedule. The Exhibits,
Annexes, and Disclosure Schedule identified in this Agreement are incorporated
herein by reference and made a part hereof.

(o) Specific Performance. Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity. In particular, the Parties acknowledge
that the business of the Company is unique and recognize and affirm that in the
event the Seller breaches this Agreement, money damages would be inadequate and
Purchaser would have no adequate remedy at law, so that Purchaser shall have the
right, in addition to any other rights and remedies existing in its favor, to
enforce its rights and the other Parties’ obligations hereunder not only by
action for damages but also by action for specific performance, injunctive,
and/or other equitable relief.

(p) Submission to Jurisdiction. Each of the Parties irrevocably consents to the
exclusive jurisdiction of the courts of the State of Florida located in the
County of Miami-Dade, and of the United States District Courts for the Southern
District of Florida for the purposes of any suit, action, or proceeding relating
to or arising out of this Agreement (a “Related Proceeding”), agrees not to
bring any such suit, action or proceeding in any other court or jurisdiction and
irrevocably waives, to the fullest extent it may effectively do so, (i) any
objection it may have to the laying of venue of any Related Proceeding in any
such court, and (ii) the defense of forum nonconveniens to the maintenance of
any Related Proceeding in any such court.

(q) Recordation. This Agreement may not be recorded by any Party hereto without
the prior written consent of the other Party hereto, which such consent may be
withheld by any Party in its sole and absolute discretion.

(r) Attorneys’ Fees. If any action should arise between the Parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

(s) Waiver of Jury Trial. THE PARTIES, BY THEIR EXECUTION OF THIS AGREEMENT,
WAIVE TRIAL BY JURY IN ANY RELATED PROCEEDING. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE PARTIES, AND THE PARTIES HEREBY REPRESENT
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.

 

37



--------------------------------------------------------------------------------

(t) Arbitration.

(i) Except as otherwise specifically provided in this Agreement, if any
controversy or dispute arises under, out of or in relation to any of the
provisions hereof which cannot be settled by the Parties within sixty
(60) calendar days after the same shall arise (the Parties hereby agreeing to
use best efforts to communicate in person, by telephone or by letter to discuss
any such controversy or dispute) such controversy or dispute shall be resolved
solely and exclusively by binding arbitration to be conducted before the
American Arbitration Association or its successor (“AAA”). The arbitration shall
be held in Miami, Florida before a panel of three arbitrators with each Party
selecting one and the two selected arbitrators selecting the third and shall be
conducted in accordance with the rules and regulations promulgated by AAA unless
specifically modified therein.

(ii) The Parties covenant and agree that the arbitration shall commence within
one hundred eighty (180) calendar days of the date on which a written demand for
arbitration is filed by any Party hereto. In connection with the arbitration
proceeding, the arbitrator shall have the power to order the production
documents by each Party and any third-party witnesses. In addition, each Party
may take up to three depositions as of right, and the arbitrator may in his or
her discretion allow additional depositions upon good cause shown by the moving
Party. However, the arbitrator shall not have the power to order the answering
of interrogatories or the response to requests for admission. In connection with
any arbitration, each Party shall provide to the other, no later than seven
(7) Business Days before the date of the arbitration, the identity of all
persons that may testify at the arbitration and a copy of all documents that may
be introduced at the arbitration or considered or used by a Party’s witness or
expert. The arbitrator’s decisions and award shall be made and delivered within
six (6) months of the selection of the arbitrator.

(iii) The arbitrator’s decisions shall set forth a reasoned basis for any award
of damages or finding of liability. The arbitrator shall not have power to award
damages in excess of actual compensatory damages and shall not multiply actual
damages or award punitive damages or any other damages that are specifically
excluded under this Agreement, and each Party hereby irrevocably waives any
claim to such damages.

(iv) The Parties covenant and agree that they will participate in the
arbitration in good faith. The arbitrator shall assess costs and expenses
(including the reasonable legal fees and expenses of the prevailing party)
against the non-prevailing party to any proceeding. Any Party unsuccessfully
refusing to comply with an order of the arbitrators shall be liable for costs
and expenses, including attorneys’ fees, incurred by the other Party in
enforcing the award. This Section 8(t) applies equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief of any Party may proceed in court
without prior arbitration for the limited purposes of avoiding immediate and
irreparable harm.

 

38



--------------------------------------------------------------------------------

(v) The provisions of this Section 8(t) shall be enforceable in any court of
competent jurisdiction. Each of the Parties hereto irrevocably and
unconditionally consents to the exclusive jurisdiction of AAA to resolve all
disputes, claims or controversies arising out of or relating to this Agreement
or the negotiation, validity or performance hereof, and further consents to the
jurisdiction of the courts of the State of Florida for the purposes of enforcing
the arbitration provisions of this Section 8(t). Each Party further irrevocably
waives any objection to proceeding before AAA based upon lack of personal
jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before AAA has been brought in an inconvenient forum. Each of the
Parties hereto hereby consents to service of process by registered mail at the
address to which notices are to be given. Each of the Parties hereto agrees that
its or his submission to jurisdiction and its or his consent to service of
process by mail is made.

(u) Additional Acts. At or subsequent to the Closing, the parties shall execute
and deliver any other instruments and take any actions, which may be reasonably
required for the implementation of this Agreement and the transactions
contemplated hereby. Without limiting the generality of the foregoing, following
the Closing, Seller, on the one hand, and Purchaser, on the other hand, will
provide each other with such assistance as may reasonably be requested in
connection with the preparation of any tax return, any audit or other
examination by any taxing authority, or any judicial or administrative
proceedings relating to liability for Taxes.

[Signature Page Follows]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

PURCHASER:

 

ELANDIA INTERNATIONAL INC.,

a Delaware corporation

By:  

/s/ Harley L. Rollins

Name:  

Harley L. Rollins

Title:  

Chief Financial Officer

SELLER:

/s/ Jorge Enrique Alvarado Amado

Jorge Enrique Alvarado Amado, an individual